DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Election/Restrictions
2.    Claims 6-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.

                                                                    Information Disclosure Statement
3.    The information disclosure statements (IDS) were submitted on the following: 08/05/20212), 10/28/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menard et al., US 2013/0153277 A1.
 

-aligning selected micro devices (item 20) in a donor substrate (item 10) with the system substrate (step 100); 
-reducing, with a laser, a force of the selected micro devices with the donor substrate (this limitation would read through [0106], wherein is disclosed that it is helpful to insulate the semiconductor from current-carrying wires to reduce and/or present undesirable electrical responses in the materials. Further, [0113] disclose, for example by using a laser to irradiate the contact 12. Thus, a strong electrical and mechanical bond can be formed between the contact 12 and a metal layer 32 on the bottom side of the active layer 24).
-selectively blocking, with a shadow mask, non-selected micro devices from the laser (this limitation would read through [0116], wherein is disclosed that for example, referring to FIG. 6D, a source of electromagnetic radiation can emit un-patterned electromagnetic radiation 80 (for example light, ultraviolet radiation, or infrared radiation) through a mask 82 that patterns the exposure of electromagnetic radiation onto the target substrate 10).
-and aligning the shadow mask with a receiver substrate or the donor substrate depending on a direction of the laser. This limitation would also read through the step of fig. 6D. 

Claim 2. Menard et al., discloses the method of claim 1, wherein the laser covers either the receiver substrate or the donor substrate partially. This limitation would also read through the step of fig. 6D. 

      Allowable Subject Matter
s 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(A)    Claim 3 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of applying a raster scan or a step-and-repeat process to cover an entire intended area on the receiver substrate.

(B)    Claim 4 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the laser covers either the receiver substrate or the donor substrate fully.
 
(C)    Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: adding a layer with a higher laser absorption rate to a force modulation element for improving a heat transfer from the laser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899